DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
In claim 3 lines 3 and 8, the limitation “display section displaying the tomographic image” has been interpreted under 112(f) as a means plus function because of the non-structural term “display section” and functional language “displaying the tomographic image.” This will be interpreted to be a CPU with corresponding algorithm.
In claim 4 line 3, the limitation “input section inputting an instruction of an operator” has been interpreted under 112(f) as a means plus function because of the non-structural term “input section” and functional language “inputting an instruction of an operator” will be interpreted to be a CPU with corresponding algorithm.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ohi et al. (US 2014/0119505 A1) in view of Machida et al. (US 2019/0076108 A1) and further in view of MacDonald (US 10531846 B2).
Regarding claim 1, Ohi (Figure 1) discloses an image capturing apparatus for breast examination (9) comprising a detector ring (12) that includes an arrangement of radiation detectors in the shape of an arc (see para. [0002] lines 5-8 “The conventional radiation tomography apparatus includes a radiation ring having radiation detectors arranged circularly for detecting radiation”) where the detector detects radiation derived from radioactive pharmaceuticals within a subject (see para. [002] lines 8-10 “the detector ring detects a pair of radiation (an annihilation radiation-pair) having opposite directions to each other that is emitted from radiopharmaceutical within a subject”). Ohi further discloses one or more processors, configured to generate a three-dimensional image (22a) of the breast (see para. [0035] “Mammography device for breast inspections”) that represents the distribution of radioactive pharmaceuticals (see para. [0046] “The preview image generating section 22a repeatedly performs such an operation to obtain three-dimensional data with the generation points of the annihilation gamma-ray pairs mapped therein”) (see para. [0044] “mapping distribution of the annihilation point causes obtainment of an image representing radiopharmaceutical distribution”) by receiving output from the detector ring (see the schematic in Fig. 1).

This is disclosed by Machida who provides a substance information conversion unit (203) which distinguishes between mammary gland voxels and breast voxels based on attenuation values (see para. [0050] “The substance information conversion unit 203 obtains the linear attenuation coefficients of the mammary gland and the adipose based on the energies of radiation at the time of imaging, and decides each voxel in the tomographic image as a mammary gland or adipose voxel depending on to which substance the linear attenuation coefficient of the voxel is close.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ohi to include a section which discriminates voxels depending on pixel values in order to distinguish between various tissues and ultimately allow density calculations and tomographic images to take place. It also would have been obvious to modify Ohi to include the capability of measuring the tracer concentration within an image, since both Ohi and Machida use similar imaging techniques. This would allow the user to more clearly define and differentiate between the tissue types being imaged. 
positron-emitting radionuclide (tracer), which is introduced into the body on a biologically active molecule. Three-dimensional images of tracer concentration within the body are then constructed by computer analysis”) (see col. 3 lines 41-45 “PET imaging with targeted agents can allow in vivo assessment of target expression and distribution within the tumor”). 
It would have been obvious to modify the teachings of Ohi to include imaging the distribution of a tracer within the body and determining the concentration of it compared to other tissues. This would allow the user to more clearly see the uptake of the radiotracer within desired areas of the breast and provide a better diagnosis.  

Further regarding claim 1, Ohi does not explicitly disclose one or more processors, configured to calculate a mammary gland density by the number of breast voxels and the number of mammary gland voxels. 
This is disclosed by Machida who provides a breast model generating unit (102) which divides a breast model into areas including the mammary gland and adipose and calculates density based on the mammary gland dose calculating unit (105) (see para. [0094] “It is also possible to divide a breast model into areas. In modification 2-2, the breast model generation unit 102 divides a breast model into a plurality of partial areas and decides a mammary gland density (for example, a ratio between the mammary gland and the adipose) based on the average value of voxel values in each of the plurality of partial areas. The mammary gland dose calculates the absorbed dose of the mammary gland for each partial area based on a radiation absorbed dose for each partial area and a mammary gland density for each partial area”).  In addition, pixel value is used to discriminate voxels, where the identification of different breast tissues depends on the pixel values (see para. [0049] “In step S253, the substance information conversion unit 203 converts the pixels (to be referred to as voxels hereinafter) of each tomographic image into target substances based on the pixel values of the tomographic image 201”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ohi by adding a mammary gland density section to provide further information to physicians in assessing properties of the breast.

Regarding claim 2, Ohi discloses the image capturing apparatus of claim 1, but does not explicitly disclose wherein the one or more processors are further configured to calculate the mammary gland density by dividing mammary gland voxels by breast voxels. This is disclosed by Machida who provides a (see para. [0094] In modification 2-2, the breast model generation unit 102 divides a breast model into a plurality of partial areas and decides a mammary gland density (for example, a ratio between the mammary gland and the adipose”) Wherein the breast model generation unit (102) includes the substance information conversion unit (203) (see para. [0046] “the breast model generation unit 102 includes a substance information conversion unit 203”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ohi to include a mammary gland density 

Regarding claim 3, Ohi discloses the image capturing apparatus for a breast examination according to claim 1, further comprising a display section (see para. [0056] “A display unit 36 displays the image generated by the preview image”) wherein the one or more processors are configured to generate a tomographic image of the three-dimensional image (see para. [0055] “The tomographic image generating section 22b generates the tomographic image”). 
Further regarding claim 3, Ohi does not explicitly disclose the one or more processors further configured to perform editing of highlighting a pixel corresponding to the mammary gland voxel in each pixel configuring the tomographic image. This is disclosed by Machida in that a mammary gland dose calculating unit (105) determines the area that is the mammary gland and serves to highlight appropriate pixels (see para. [0076] Referring to FIG. 11A, in a mammary gland area, darker portions indicate larger amounts of energies absorbed by the mammary gland. Displaying data in this manner makes it possible to check the magnitude of a mammary gland dose at each portion in the mammary gland area”). Further regarding claim 3, Ohi does not explicitly disclose the display section displays the tomographic image after editing. This is disclosed by Machida, which includes a display device (1703) that displays tomographic images from the editing unit as described previously (see para. [0039] “A calculating unit 1713 calculates mammary gland doses by simulation using imaging conditions and tomographic images and displays the calculated mammary gland doses on a display device 1703”).


Regarding claim 4, Ohi discloses the image capturing apparatus of claim 1, however does not explicitly disclose an input section inputting an instruction from an operator with respect to a change in a range of a value range which is used when discriminating a voxel. This is disclosed by Machida who provides a way of inputting imaging conditions (202) using an imaging condition input unit (103) which provide information based on pixel values (see para. [0049] “In step S252, the substance information conversion unit 203 obtains the imaging conditions 202 input by the imaging condition input unit 103. In this case, the substance information conversion unit 203 obtains the energy information of radiation associated with linear attenuation coefficients. In step S253, the substance information conversion unit 203 converts the pixels (to be referred to as voxels hereinafter) of each tomographic image into target substances based on the pixel values of the tomographic image 201 and the energy information of radiation of the imaging conditions 202”). 
However, Machida fails to disclose in a range of a value corresponding a concentration of the radioactive pharmaceutical. This is disclosed by MacDonald in an analogous imaging field of endeavor (see col. 3 lines 8-13 “The system 110 detects pairs of annihilation photons emitted positron-emitting radionuclide (tracer), which is introduced into the body on a biologically active molecule. Three-dimensional images of tracer concentration within the body are then constructed by computer analysis”) (see col. 3 lines 41-45 “PET imaging with targeted agents can allow in vivo assessment of target expression and distribution within the tumor”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ohi to include an input to allow the user to manipulate the range in pixel values as they are read by the inputting section in order to give the user more desirable results. 
It also would have been obvious to include the apparatus having the ability to discriminate a voxel based on the imaging using radioactive pharmaceuticals as disclosed by MacDonald. This would allow the user to receive a more detailed reading during breast examination, thus allowing for a more accurate diagnosis.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ohi et al. (US 2014/0119505) in view of Machida et al. (US 2019/0076108 A1) further in view of MacDonald (US 10531846 B2) as applied to claim 1 above, and further in view of Liu et al. (US 2018/0035957 A1).
Regarding claim 5, Ohi as modified by Machida does not explicitly disclose an apparatus wherein radioactive pharmaceuticals are formed by radioactive-labelling glucose. This is disclosed in Liu who provides an image capturing apparatus for a breast examination that utilized a radioactive analogue of glucose to label desired regions and image them (see para. [0045] “For example, in some embodiments of the present disclosure, the PET tracer molecule sup.18F-fluoro-deoxy -glucose (.sup.18F-FDG), a radioactive analogue of glucose. .sup.18F-FDG follows a similar metabolic pathway to glucose in vivo, but remains trapped within tissues. Thus, in vivo distribution of .sup.18F-FDG mapped by the present PET imaging will indicate glucose metabolic activity”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ohi to include radioactive pharmaceuticals formed by radioactive-labelling glucose in order to provide an effective process of radioactive imaging in the breast. 
Response to Arguments
Applicant's arguments filed December 29th 2020 have been fully considered but they are not persuasive. The applicant argues that Machida fails to disclose a three-dimensional image that represents a distribution of the radioactive pharmaceuticals in the breast, and instead, obtains a three-dimensional image based on the energy information of radiation transmitting the subject. Thus, the applicant argues there is no motivation to apply the technique of Machida to Ohi, where Ohi teaches the three-dimensional image representing a distribution of the radioactive pharmaceuticals. Machida is deemed different in property from Ohi.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, since obviousness is established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching as stated above, the examiner would like to point out that the teachings of Ohi could be modified to include some properties of Machida. This includes modifying Ohi to have the capability of differentiating the mammary gland from the remaining areas of the breast as disclosed by Machida using radiation. This would be obvious since Machida uses a similar breast radiation tomography apparatus as Ohi. A tomographic imaging apparatus as used in Machida could be capable of detecting annihilation radiation as used to detect radioactive pharmaceuticals and is commonly used in the art. Evidence for this is shown in the teachings of MacDonald (see col. 3 lines 8-13 and see col. 3 lines 41-45 as disclosed above). It also would have been obvious to combine the references to teach “calculate a mammary gland density by the number of breast voxels” as disclosed in claim 1 because Ohi could be modified to observe the number of breast voxels and calculate the density based on discriminating the voxels as disclosed by Machida. 
The applicant further argues that Liu does not cure the deficiencies of Ohi and Machida, which neither Ohi nor Machida. The examiner disagrees, since Liu discloses “similar metabolic pathway to glucose” in para. [0045] thus indicating the actual condition of the breast as desired in the present invention. 
Applicant’s arguments with respect to newly amended portion of claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The disclosure of MacDonald teaches a breast imaging device capable of receiving positron-emitting radionuclide (tracer), which is introduced into the body on a biologically active molecule. Three-dimensional images of tracer concentration within the body are then constructed by computer analysis”) where parts of the breast can then be differentiated (see col. 3 lines 41-45 “PET imaging with targeted agents can allow in vivo assessment of target expression and distribution within the tumor”). This overcomes the amendment of claim 1 “corresponding a concentration of the radioactive pharmaceuticals.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 5712701790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EVAN NIKOLAOS LOMIS/Examiner, Art Unit 4149  
 
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793